DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed October 29, 2021.
In view of the Amendment, the objections to the drawings and the specification and the rejection of claims 1, 9, 20-26, 33, 35, 39-40, 50, 55, 63, 74-76, 78, 80, 84-85, 87-88, 91,97, and 99, as set forth in the Office Action dated 06/29/2021, are withdrawn.
Claims 1, 24, and 55 are amended.
Claims 23 and 76 are cancelled.
Claims 1, 9, 20-22, 24-26, 33, 35, 39-40, 50, 55, 63, 74-75, 78, 80, 84-85, 87-88, 91, 97, and 99 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Examiner contacted Drew Hissong on November 5, 2021 for authorization for this examiner’s amendment, and left a message that the misspelling of “pattern” in line 1 would be corrected to be consistent with Applicant’s disclosure.

The application has been amended as follows: 
In the Claims:

	Claim 97, line 1, change “burst patter” to --burst pattern--.

Allowable Subject Matter
Claims 1, 9, 20-22, 24-26, 33, 35, 39-40, 50, 55, 63, 74-75, 78, 80, 84-85, 87-88, 91, 97, and 99 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: based on Applicant’s remarks and upon reconsideration, the Examiner finds Applicant’s arguments convincing in light of amendments to all independent claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, stopping the application of the first electrical signal at onset of a bladder voiding phase.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 










/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792